Name: 77/462/EEC: Commission Decision of 29 June 1977 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as: 'Digital Oscilloscope NIC-1090 A with plug-in NIC-93 AD'
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1977-07-19

 Avis juridique important|31977D046277/462/EEC: Commission Decision of 29 June 1977 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as: 'Digital Oscilloscope NIC-1090 A with plug-in NIC-93 AD' Official Journal L 179 , 19/07/1977 P. 0036 - 0036 Greek special edition: Chapter 02 Volume 4 P. 0070 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 . COMMISSION DECISION OF 29 JUNE 1977 EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS : ' DIGITAL OSCILLOSCOPE NIC-1090 A WITH PLUG-IN NIC-93 AD ' ( 77/462/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ), AND IN PARTICULAR ARTICLES 4 AND 5 THEREOF , WHEREAS , BY LETTER DATED 4 FEBRUARY 1977 , THE GERMAN GOVERNMENT REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE LAID DOWN IN ARTICLES 4 AND 5 OF REGULATION ( EEC ) NO 3195/75 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS : ' DIGITAL OSCILLOSCOPE NIC-1090 A WITH PLUG-IN NIC-93 AD ' SHOULD BE CONSIDERED TO BE A SCIENTIFIC APPARATUS , AND WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) NO 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL OF THE MEMBER STATES MET ON 3 JUNE 1977 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THIS EXAMINATION SHOWS THAT THE APPARATUS IN QUESTION IS A NUMERICAL OSCILLOSCOPE EQUIPPED WITH A HIGH PRECISION UNIT WITH TWO INPUTS FOR THE SIMULTANEOUS MEASUREMENT OF THE CURRENT AND TENSION OR OF THE CURRENT AND CHARGE ; WHEREAS IT IS USED FOR ANALYZING THE MECHANISM OF HETEROGENEOUS ELECTRON TRANSFERENCE REACTIONS AND MEASURING TUNNELLING PROBABILITIES ON MONO-MOLECULAR COATINGS ; WHEREAS TAKING ACCOUNT OF ITS SPECIAL CHARACTERISTICS AND THE USE TO WHICH IT IS PUT , IT MUST BE CONSIDERED AS A SCIENTIFIC APPARATUS ; WHEREAS , HOWEVER , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF SCIENTIFIC VALUE EQUIVALENT TO THE SAID APPARATUS CAPABLE OF USE FOR THE SAME PURPOSE IS CURRENTLY MANUFACTURED IN THE COMMUNITY , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS DESCRIBED AS : ' DIGITAL OSCILLOSCOPE NIC-1090 A WITH PLUG-IN NIC-93 AD ' MUST BE CONSIDERED TO BE A SCIENTIFIC APPARATUS . 2 . THE CONDITIONS REFERRED TO IN ARTICLE 3 ( 1 ) ( B ) OF COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 FOR ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED IN PARAGRAPH 1 ARE NOT FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 29 JUNE 1977 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION